Citation Nr: 1513283	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-15 170	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the left tonsil with metastases to the lungs, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to January 1970.  He died in July 2013 with his perfected claim pending on appeal.  

For claimants who died on or after October 10, 2008, as in the instant case, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A, which permits an eligible person to file a request to be substituted as the appellant for purposes of processing a claim to completion.  The appellant, who is the Veteran's surviving spouse, requested to be substituted for the Veteran pursuant to 38 U.S.C.A. § 5121A.  In a September 2013 letter, the RO granted the appellant's request for substitution.  Accordingly, the Board will address the claim with the appellant as the substituted party.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board notes that the Veteran's original claim was for entitlement to service connection for lung cancer.  The medical evidence of record indicates that the Veteran was actually diagnosed with squamous cell carcinoma of the left tonsil with metastases to the lungs.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Given the foregoing, the Board has recharacterized the claim as styled on the title page.  

Prior to his death, the Veteran requested to testify at a hearing before the Board, but later withdrew his request in a June 2013 statement.  See 38 C.F.R. § 20.704(e) (2014).  

In November 2013, the Board remanded the claim for further development, to include obtaining an opinion as to the etiology of the Veteran's tonsil cancer.  The requisite medical opinion was obtained in March 2014 and a Supplemental Statement of the Case was issued in May 2014.  The case has been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(a)(2) (effective October 6, 2014) ("If the deceased appellant's case was advanced on the docket prior to his or her death, the substitute will receive the benefit of the advanced placement.").


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides.

2.  The record evidence is at least in equipoise as to whether squamous cell carcinoma of the left tonsil is due to exposure to herbicides in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for squamous cell carcinoma of the left tonsil have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision is completely favorable, no further action is required to comply with the VCAA and implementing regulations with respect to this claim.

Before his death, the Veteran sought entitlement to service connection for squamous cell carcinoma of the left tonsil as due to exposure to herbicide agents while he was stationed in Vietnam.  

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange). 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  When such a veteran contracts a disease associated with exposure to herbicides that becomes manifest to a compensable degree within the time period specified in 38 C.F.R. § 3.307(a)(6)(ii), the disease will be considered to have been incurred in service, even though there is no evidence of such a disease during the period of service.  These presumptive conditions include, most significantly in this case, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea).  38 C.F.R. § 3.309(e).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -46 (1994); see also 61 Fed. Reg. 57,586 -57,589 (1996); 72 Fed. Reg. 32,345 -32,407 (Jun. 12, 2007).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit (the Federal Circuit) has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The Court of Appeals for Veterans Claims (the Court) has specifically held that the provisions of Combee are applicable in cases involving herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Medical evidence of record shows that the Veteran was diagnosed with squamous cell carcinoma of the left tonsil with metastases to the lungs in August 2011.  See August 2011 VA Treatment Note.  

The Veteran's service records show that he served in the Republic of Vietnam.  Thus, his exposure to herbicide agents is presumed.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  However, tonsil cancer is not among the diseases listed as presumptively associated with Agent Orange exposure.  As noted above, the four respiratory cancers that may be presumptively service-connected under 38 C.F.R. § 3.309(e) are cancer of the lung, bronchus, larynx, or trachea.  38 C.F.R. § 3.309(e); see also National Academy of Sciences (NAS), Veterans and Agent Orange: Update 2010 (September 2011) (NAS found inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and various cancers, to include cancer of the oral cavity (including lips and tongue) and cancer of the pharynx (including tonsils)).

Moreover, although the evidence of record documents that the Veteran's tonsil cancer metastized to his lungs, there is no competent evidence of primary lung cancer.  A presumptive cancer, such as lung cancer, which develops as a result of a metastasizing non-presumptive cancer may not be service-connected under 38 U.S.C.A. § 1116(a) and 38 C.F.R. § 3.307(a).  See VAOPGCPREC 18-97 (presumptive service connection may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer that is not associated with herbicide exposure); see also Darby v. Brown, 10 Vet. App. 243 (1997) (the presumption of service connection for lung cancer was rebutted by medical evidence showing that the stomach was the primary site); Ramey v. Brown, 9 Vet. App. 40, 44 (1996) (the presumption of service connection for liver cancer did not apply because the medical evidence revealed that carcinoma of the liver was a result of metastasis from colon cancer, rather than from primary liver cancer).

As the Veteran's diagnosed disability is not among the diseases recognized under 38 C.F.R. § 3.309(e), presumptive service connection on the basis of herbicide exposure is not warranted.

The Board notes there is another presumption for chronic diseases under 38 C.F.R. § 3.309(a) that includes malignant tumors.  This presumption requires the chronic disease to have become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  As noted, the Veteran's cancer did not manifest until decades after service, therefore well beyond the presumptive period permissible by this subpart of this VA regulation, so service connection is not warranted on this basis either.

The Veteran may, nonetheless, establish service connection if the evidence shows that his tonsil cancer was, in fact, caused by exposure to Agent Orange or some other incident of service.  See Combee v. Brown, F.3d at 1039 (Fed. Cir. 1994).

As noted above, the Veteran was diagnosed with tonsil cancer.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Additionally, the Veteran is presumed to have been exposed to herbicides.  He has thus met the in-service event requirement.  Id.  The only remaining question is whether his tonsil cancer is related to the in-service event.

In this regard, the record contains conflicting opinions regarding the etiology of the Veteran's tonsil cancer.

In a November 2011 letter, one of the Veteran's private treating physicians, Dr. C.S., discussed the Veteran's diagnosis of squamous cell carcinoma of the left tonsil with metastases to the lungs.  Dr. C.S. indicated that the Veteran's tonsil cancer may be related to Agent Orange exposure in Vietnam because the Veteran had not smoked in over 20 years and because the Veteran "had multiple other cancers including skin cancer and melanoma bringing up the possibility of a more systemic carcinogenic exposure possibly due to Agent Orange from his service in Viet Nam [sic]."  

In a December 2011 letter, one of the Veteran's VA physicians, Dr. J.B., opined that "Agent Orange is as likely a potential etiologic factor" in the Veteran's tonsil cancer as other possible factors, such as the Veteran's past smoking history.  Dr. J.B. explained that it is "counterintuitive" that tonsil cancer is not included as a presumptive diagnosis because "presumptive conditions include the larynx, trachea, and bronchus with the same type of native mucosal lining."  

In August 2012, Dr. J.B. submitted another letter wherein he opined that a "patient having had agent orange exposure is at an increased risk for development of malignancy including oropharyngeal and head and neck squamous cell carcinomas."  Dr. J.B. again noted that the Veteran had been a past, but not a current, smoker.  

In March 2013, a VA examiner reviewed the claims file and opined that the Veteran's tonsil cancer was less likely than not related to herbicide exposure.  The examiner sole rationale was that the Veteran's type of cancer was not a presumptive disorder under the VA regulations.  As noted by the Board in its November 2013 remand, the March 2013 opinion is of no probative value because it was based exclusively on the findings of the National Academy of Sciences (NAS) that statistical analysis does not support presumptive service connection for tonsil cancer.  A medical opinion concluding that a disease is not related to herbicide exposure solely because there is no presumption of service connection is inadequate for rating purposes.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (holding that "to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection").

In light of these deficiencies, the Board remanded this case in November 2013 in order to obtain a supplemental VA medical nexus opinion as to the likelihood that the Veteran's tonsil cancer was associated with exposure to herbicides.  The supplemental opinion was obtained in a March 2014.  In the opinion report, the VA examiner indicated that "[t]obacco and alcohol are principal risk factors for tonsil cancer as stated in the medical literature."  Additionally, the examiner stated that "other medical literature stat[es] that human papillomavirus (HPV) is a causative agent in most cases of tonsil cancer."  The examiner also indicated that he "could not find evidence in the medical literature that Agent Orange exposure is a known risk factor for tonsil cancer."  The examiner explained that because the medical evidence showed that the Veteran had a long history of tobacco use, but was only in Vietnam for a "short time," it was less likely than not that the Veteran's tonsil cancer was secondary to Agent Orange exposure in Vietnam.  

After considering the foregoing opinions, the Board finds that the medical evidence of record is at least in equipoise on the issue of whether the Veteran's tonsil cancer was related to herbicide exposure.

The Board acknowledges that Dr. C.S.'s opinion is speculative, in that he indicated that the Veteran's cancer "may be" related to Agent Orange exposure.  However, another of the Veteran's treating physicians, Dr. J.B., concluded that the Veteran's tonsil cancer was likely caused by herbicide exposure and provided a rational for his opinion.  The Board further notes that it is not clear whether the treating physicians reviewed the Veteran's claims file.  However, the record does reflects that they were familiar with the Veteran's medical history, to include the development of his cancer, and that they did not rely upon any assumptions or information that would be inconsistent with the evidence in the claims-file.  Thus, the opinions remain probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, although the VA examiner opined that the Veteran's tonsil cancer was more likely caused by smoking, both of the Veteran's treating physicians were equally aware of the Veteran's past smoking history, but nonetheless opined that the Veteran's tonsil cancer could be related to his herbicide exposure.  

As there is an approximate balance of positive and negative evidence regarding whether squamous cell carcinoma was related to service, the Board resolves all doubt in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  As such, service connection for left tonsillar squamous cell carcinoma is warranted.







ORDER

Entitlement to service connection for squamous cell carcinoma of the left tonsil with metastases to the lungs is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


